Citation Nr: 1535276	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The March 2012 rating decision denied a disability rating in excess of 30 percent for PTSD and denied entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  

In response to the Veteran's March 2012 Notice of Disagreement with regard to both issues, by a June 2014 Decision Review Officer decision, the RO granted a TDIU effective October 26, 2011, the date of the Veteran's claim.  He has not filed a notice of disagreement (NOD) with regard to any appealable determination with regard to TDIU.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran was scheduled to testify at a Travel Board hearing in July 2015.  However, the Veteran, through his attorney, withdrew his hearing request in July 2015.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2015). 


FINDING OF FACT

In July 2015, prior to the promulgation of a decision on the issue of entitlement to a disability rating in excess of 30 percent for PTSD, the Veteran withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claim for a disability rating in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).   

The Veteran, through his attorney, has withdrawn this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to a disability rating in excess of 30 percent for PTSD is dismissed. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


